DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 3/23/2021.  Claims 1-3, 5-7, 10, 11, and 17 are pending.  Claims 1, 5, 10, and 17 have been amended.
The objection to claim 17 is withdrawn in response to Applicant’s amendments.
The provisional rejection of claims 1, 2, 6, 7, and 17 on the ground of nonstatutory double patenting over claims 1-16 of co-pending Application No. 16/483,225 is withdrawn in response to the Terminal Disclaimer filed 3/23/2021.
The rejection of claims 1-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendment.
The rejection of claims 1, 2, and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Whyte et al.  (US 3,032,887) is withdrawn in response to Applicant’s amendment.
The rejection of claims 1, 2, 6, and 7 under 35 U.S.C. 103 as being unpatentable over Monteiro et al.  (US 6,311,527) in view of Hake et al.  (US 2016/0258101) is withdrawn in response to Applicant’s amendment.  Accordingly, the rejections of claims 3-5, 8, 11-14, and 17 under 35 U.S.C. 103 as being unpatentable over combinations of Monteiro, Hake, Kim et al.  (US 2013/0057130), and Kim et al.  (US 2006/0016092) are also withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 3 and 11 recite features of the door, window, sealing groove, front washing drum, and first sealing ring which are from an embodiment (Figures 5-6) which is mutually exclusive to the embodiment of claim 1 (Figures 1-4).  There is no apparent original support for having an embodiment which combines the relevant features from each of these embodiments.

Allowable Subject Matter
Claims 1, 2, 5-7, 10, and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, the washing machine as recited by claim 1.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Monteiro et al.  (US 6,311,527), to further include the features of the limiting ring as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711